900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.TED STATES of America, Plaintiff-Appelleev.George Luther COOK, III, Defendant-Appellant
No. 89-7719.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided March 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-81-165-N;  CA-89-439-N).
George Luther Cook, III, appellant pro se.
Tommy Eugene Miller, Assistant United States Attorney, Charles Dee Griffith, Jr., Assistant United States Attorney, for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
George Luther Cook, III appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cook, CR-81-165-N;  CA-89-439-N (E.D.Va. June 22, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED